Exhibit 10.20

ITC^DeltaCom, Inc.

Description of Certain Management Compensatory Plans and Arrangements

Components of Executive Compensation

The executive compensation program of ITC^DeltaCom, Inc., (the “Company”)
principally includes a base salary and eligibility for annual cash bonuses and
long-term incentive compensation in the form of restricted stock units, stock
options and other equity-based awards issued under the ITC^DeltaCom, Inc.
Amended and Restated Stock Incentive Plan. The Company also provides its
executive officers with executive benefits, including perquisites, some of which
are not generally available to more junior employees. Certain terms of
compensation for all of the Company’s executive officers, other than the Senior
Vice President-Finance, are set forth in employment agreements between the
Company and the executives, which have been filed as exhibits to the Company’s
reports filed with the Securities and Exchange Commission.

Base Salary. Base salaries of executive officers are initially determined by
evaluating the responsibilities of the position, the experience and knowledge of
the executive, and the competitive marketplace for executive talent, including a
comparison to base salaries for comparable positions at companies in the
Company’s peer group. Base salaries for executive officers are reviewed annually
by the compensation committee based upon, among other things, individual
performance and responsibilities.

Annual Cash or Cash and Equity Bonuses. The Company pays annual cash or, at the
discretion of the compensation committee, cash and equity bonuses to its Chief
Executive Officer, other executive officers, and other employees under the
Company’s annual bonus plan. Under the plan, eligible employees, including the
Company’s executive officers and other senior executives, generally are entitled
to receive a cash or, at the discretion of the compensation committee, cash and
equity bonus in an amount up to a specified maximum percentage of the employee’s
annual base salary, subject to the Company’s achievement of tiered financial
performance goals, including EBITDA (generally defined for these purposes as the
sum of net income (or net loss) after eliminating interest expense, income tax
expense, depreciation expense, amortization expense, and specified extraordinary
and non-recurring items) and cash balance targets. If the Company achieves the
financial performance goals at or above the highest established tier, the
employee will be entitled to receive a cash or, at the discretion of the
compensation committee, cash and equity bonus that is equal to 100% of the
specified maximum percentage of the employee’s annual base salary. If the
Company achieves the financial performance goals at a lower tier, the percentage
of the specified maximum percentage of the employee’s annual base salary that
the employee will be entitled to receive as a cash or, at the discretion of the
compensation committee, cash and equity bonus will be reduced to the percentage
attributed to that tier. Performance objectives are approved annually by the
compensation committee, and factors other than those set forth above may be
considered.

Long-Term Incentive Compensation. The Company maintains the ITC^DeltaCom, Inc.
Amended and Restated Stock Incentive Plan for the benefit of its executive
officers and other employees and maintains the ITC^DeltaCom, Inc. Executive
Stock Incentive Plan for the benefit of the Chief Executive Officer, Executive
Vice President and Chief Financial Officer, and Executive Vice
President-Operations. Awards under the plans are equity-based awards and are
made by the compensation committee, subject to the terms of any applicable
employment agreements. In determining the amount of stock options, restricted
stock units and other equity-based awards under the Amended and Restated Stock
Incentive Plan, the compensation committee considers each executive’s current
performance and anticipated future contributions to the Company’s performance,
as well as the amount and terms of other equity-based awards previously granted
to the executive by the Company.

 



--------------------------------------------------------------------------------

Other Compensatory Plans

The Company’s executive officers also are eligible to participate in the
Company’s 401(k) plan and other benefit plans, which are available to all
regular Company employees.

 

2